Exhibit 10.1

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

This Second Amendment (“Amendment 2”) to the Employment Agreement is entered
into as of August 26, 2011 (“Amendment Effective Date”) is by and between
Dialogic Corporation (“Dialogic”) and Jean Gagnon (“Executive”).

WHEREAS Executive and Dialogic entered into the Agreement as of November 2, 2009
(“Effective Date”) and amended the same as of August 1, 2010 (the Employment
Agreement as amended shall be referred to herein as the “Agreement”);

WHEREAS, since February 24, 2011, Executive has been acting in the capacity of
Principal Accounting Officer and Principal Financial Officer; and

WHEREAS, given the change in Executive’s role as of February 24, 2001, Executive
and Dialogic wish to amend the Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and other consideration, the receipt of which is hereby acknowledged,
Dialogic and Executive hereby agree as follows:

 

  1. The preamble of this Amendment 2 forms an integral part of this Agreement
as if it was recited at length herein.

 

  2. Except as specifically set forth herein, the Agreement continues in full
force and effect.

 

  3.

Section 6(i)(ii) is hereby replaced in its entirety with the following:
“Constructive Dismissal” shall mean, without Executive’s express written
consent, (i) the material breach by Dialogic (or any successor thereto) of any
of its material obligations under this Agreement (including the obligation of
Dialogic to pay Base Salary), provided that such breach is not cured within
twenty (20) business days after written notice by Executive to the Chief
Executive Officer, copied to Dialogic’s General Counsel and Senior VP Human
Resources, that such breach has occurred and will serve as cause for
Constructive Dismissal, or (ii) the material reduction or diminution by the
Board of the duties, responsibilities, title, authority or reporting
relationship of Executive or the assignment by the Board to Executive of duties
that, in all material respects, are inconsistent with Executive’s position as
Principal Accounting Officer and Principal Financial Officer of the Dialogic
Group, provided that such action is not cured within twenty (20) business days
after written notice by Executive to the Chief Executive Officer, copied to
Dialogic’s General Counsel and Senior VP Human Resources, that such event has
occurred and will serve as cause for Constructive Dismissal, or (iii) the
relocation of the Executive’s principal office to a location that is more than
50 miles from Montreal, Quebec, Canada without prior agreement with
Executive. Further, notwithstanding anything contained herein to the contrary,



--------------------------------------------------------------------------------

  the parties understand and agree that Executive has agreed to serve as
Dialogic’s Principal Accounting Officer and Principal Financial Officer during
the period in which Dialogic is conducting a search for a new Chief Financial
Officer and that therefore should Executive resign from Dialogic no later than
December 31, 2011, such resignation will be treated as a Constructive Dismissal
for purposes of this Agreement.

 

  6. A new Section 18 is added to the Agreement as follows: “On or about
January 31, 2012, Executive will be paid a one-time bonus in the amount of
CAN$100,000 (“Retention Bonus”); provided, however, that Executive will have
been employed by Dialogic on December 31, 2011; provided, further that if
Executive is terminated by Dialogic prior to December 31, 2011 for any reason,
other than for “Cause” as defined in Section 6(i)(ii) above, within thirty
(30) days of such termination Executive will be paid the Retention Bonus.

 

  7. By signing this Amendment 2, Executive expressly acknowledges that he has
had an adequate opportunity to review and consider the Amendment before signing
it, including an opportunity to consult with legal counsel of his choosing
should he so wish and that he is signing this Amendment voluntarily and with the
intent to be bound by its terms.

 

DIALOGIC CORPORATION /s/     Nick Jensen Nick Jensen, President,
CEO and Chairman of the Board of Directors

Please indicate your acceptance of these terms and conditions by signing where
indicated below and faxing a copy of this Agreement (including any Annexes) to
the attention of Rosanne Sargent, Senior VP, Human Resources, to her fax number
at 781-433-9232, or by sending a PDF copy to her via email at
rosanne.sargent@dialogic.com, and then sending the executed originals to her
attention at 1515 Route Ten East, Parsippany, NJ, 07054.

 

/s/     Jean Gagnon

Executive: Jean Gagnon